Annual Shareholder Meeting Results: The Funds held their joint annual meeting of shareholders on July 19, 2012. Shareholders voted as indicated below: Affirmative Withheld Authority AllianzGI NFJ Dividend, Interest & Premium Strategy Re-election of Hans W. Kertess – Class I to serve until the Annual Meeting for the 2015-2016 fiscal year Re-election of William B. Ogden, IV – Class I to serve until the Annual Meeting for the 2015-2016 fiscal year Deborah A. DeCotis, Bradford K. Gallagher, James A. Jacobson, John C. Maney†, and Alan Rappaport continue to serve as Trustees. † Interested Trustee
